Citation Nr: 1137953	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based partially on personal harassment and assault.    


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from March 3, 1987 to May 5, 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran subsequently relocated and jurisdiction of his claim was transferred to the RO in Reno, Nevada.  That office forwarded his appeal to the Board.    

As support for his claim, the Veteran and his parents testified at a hearing before RO personnel in August 2003.  In May 2010, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).    

The Board remanded this case in August 2010 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no probative evidence of a current PTSD diagnosis in accordance with the applicable VA regulation.  

2.  There is no probative evidence of a chronic psychiatric disorder during service or of a psychosis within one year after service.  The probative evidence of record also does not reveal continuity of symptomatology for an acquired psychiatric disorder.

3.  The probative evidence of record reflecting no relationship between any current psychiatric diagnosis and the Veteran's two months of military service outweighs the evidence in support of a nexus.  

4.  Neither the Veteran's attention deficit disorder (ADD), attention deficit hyperactivity disorder (ADHD), nor his learning disability disorder is a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes.  In addition, the evidence does not demonstrate that the Veteran incurred a superimposed psychiatric disease or injury upon these disorders during service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2003, March 2006, June 2006, December 2006, April 2009, December 2009, January 2010, and September 2010.  Several of these letters also included questionnaires pertinent to his PTSD claim, to include based on personal assault.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, based on the PTSD assault questionnaire sent in September 2010, VA met its heightened burden of VCAA notification for these particular claims by advising the Veteran of alternative sources of evidence to establish an in-service stressor, to include behavioral changes.  See Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).  

Furthermore, the March 2006, June 2006, December 2006, April 2009, and September 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In other words, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.  

Here, VA cured the timing notice defect by issuing all additional VCAA notice letters prior to readjudicating the case by way of the July 2011 SSOC.  Therefore, because VA cured the timing error and because the claimant did not challenge the sufficiency of the notice, the Board has not erred in finding that VA complied with its duty to notify.  Stated another way, VA's issuance of an SOC and SSOCs following the VCAA notice letters cured the timing error.  In essence, the timing defect in the notice has been rectified, such that there is no prejudicial error in the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and certain private medical evidence as identified and authorized by the Veteran.  The Veteran has submitted personal statements, PTSD stressor statements, lay statements from his parents, hearing testimony, and private medical records.  In a September 2010 statement, the Veteran indicated he had no additional evidence to submit.  

In addition, the Veteran was afforded an October 2010 VA psychiatric examination with a medical opinion addressing the etiology of any claimed psychiatric disorder, to include PTSD based on personal assault.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As discussed in detail below, the Board concludes the October 2010 VA psychiatric examination thoroughly and precisely addressed the nature and etiology of any current psychiatric problems.  The examiner assessed the Veteran did not have a current diagnosis for PTSD, depression, or mental retardation, after reviewing the evidence in the claims folder and discussing the Veteran's history and symptomatology.   

The Veteran evidently believes that there are outstanding SPRs discussing his in-service test examination results.  The claims folder already contains SPRs with test results.  But in a January 2010 E-mail, the Records Management Center (RMC) indicated that any additional SPRs alleged by the Veteran are located with the Navy.  Evidently, when the Veteran left the Navy, he signed a form preventing the release of these records.  Therefore, the RO advised the Veteran in December 2009, January 2010, and September 2010 VCAA letters that in order to secure any outstanding SPRs from the Bureau of Naval Personnel, the Veteran must complete and return the necessary authorization (VA Form 21-4142) for VA to obtain these records.  The Veteran has failed in all three instances to fill out the necessary authorization (VA Form 21-4142).  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  In this case, the Veteran has not cooperated and provided the necessary authorization for VA to request any outstanding SPRs after the RO's three requests for such authorization.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds no reasonable basis for attempting further development on this issue.  

The Veteran and his parents have also argued at various times that the SPRs and in-service test results pertain to the wrong Veteran.  See e.g., October 2003 and June 2004 lay statements from parents of Veteran.  However, in January 2005, the Department of the Navy indicated that any misplaced records of another Veteran were already removed from the Veteran's SPRs.  Moreover, it was noted the Veteran himself signed a SPR acknowledging his in-service academic failure.  In fact, at an earlier June 2004 Travel Board hearing, the Veteran admitted that he took responsibility for the two examinations he did fail.  See testimony at page 4.  The in-service SPRs and test results present in the claims folder clearly pertain to the Veteran in the instant case.  There is no credence to his assertions that the failed test results currently part of his SPRs are not his.  

Finally, the Board is also satisfied as to substantial compliance with its August 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ sent the Veteran an additional VCAA notice letter pertinent to his PTSD personal assault claim, obtained a VA psychiatric examination with an opinion as to the etiology of the Veteran's psychiatric problems, and advised the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any outstanding SPRs from the Bureau of Naval Personnel in Millington, Tennessee (Code 31).  In short, the AOJ has substantially complied with the Board's instructions.  Overall, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing disability beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. 
§ 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

The Veteran's PTSD claim is partly predicated on allegations of assaults and harassment while he was in the military.  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (July 13, 2010); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  

Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (July 13, 2010).   

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  
           
The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).  
            
Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  
            
For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).              

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (July 13, 2010).  In fact, recently, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Finally, the Court most recently emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f)(5), the VA has a heightened burden of VCAA notification.  Gallegos, 22 Vet. App. at 336-37.  As discussed above, this heightened duty has been met in the instant case.  

Analysis - Service Connection for PTSD

In the present case, the Veteran contends that he suffers from PTSD as the result of the following two in-service stressors: (1) he indicates that one in-service stressor involved his "disappointment" at his early discharge after being unfairly told he had failed several written examinations, without being provided sufficient information as to why he failed (see May 2010 hearing testimony at pages 8-9; (2) he indicates that during basic training he endured racial discrimination, assaults, and harassment from two Asian supervisory officers (see August 2003 hearing testimony at page 3 and August 2003 PTSD claim).  As a result of these stressors, he asserts that his progress in service was impeded, as he has experienced depression and other psychiatric problems during service and thereafter.  He contends deterioration in work performance and behavioral changes occurred during service.  He admits he was never actually treated for any psychiatric problems during service.  See May 2010 hearing testimony at page 4.  He believes the Navy did not provide him the proper help and guidance he required during service.  He says he was merely a "recycle recruit."  See also August 2003 PTSD claim; personal statements and stressor statements dated in June 2002, January 2003, December 2006, February 2008, September 2010, August 2011.  

The Board acknowledges that in a December 2006 statement, the Veteran asserted a third stressor that at one point during his service he witnessed another service member cut his wrists and bleed to death.  However, despite numerous PTSD questionnaires that were sent to the Veteran, he did not provide further information to verify this stressor, such as the specific date of the incident, or the full name of the service member who allegedly cut his wrist and bled to death.  In addition, despite the Veteran's numerous statements and testimony throughout the appeal, he only alleged this stressor on one occasion, and failed to mention it in any other instance.  The details provided are simply too unclear to provide a meaningful effort to confirm this stressor.  Without at least providing the name of the service member, VA cannot attempt to verify the event.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records).  This stressor will not be considered as the credibility of its occurrence is rather questionable, given the Veteran's lack of cooperation in developing it.   

With regard to the above stressors, the Board acknowledges on July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  However, none of the Veteran's alleged stressors in the present case involve "fear of hostile military or terrorist activity," as contemplated by the amended regulation.  Therefore, none of the alleged stressors fit within the parameters of the regulation change, such that the regulation change is of no benefit to this particular Veteran's case.  As such, corroborating evidence of the claimed in-service stressors is still required.  

SPRs reveal that the Veteran received an early discharge by reason of entry level performance and conduct as evidenced by repeated academic failure.  His SPRs indicate that the Veteran failed to improve deficiencies in academic remedial training.  The Veteran signed discharge papers confirming this reason for discharge.  SPRs do not mention any assault or harassment, but the Veteran contends that his depression, academic failures, and behavior changes during service were the result of stress he was experiencing due to racial discrimination, assaults, and harassment from two Asian supervisory officers.  He admits he was never actually treated for any psychiatric problems during service.  See May 2010 hearing testimony at page 4.  

With regard to his alleged stressor of his "disappointment" at his early discharge after being unfairly told he had failed several written examinations,  a described stressor incident must meet the criteria to qualify as a stressor under DSM-IV.  There are two requirements for a stressor to be sufficient for PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  Cohen, 10 Vet. App. at 141 (quoting DSM-IV at 32 (4th ed. 1994)).  Therefore, the Veteran's "disappointment" at his early discharge could not qualify as valid PTSD stressor as there is absolutely no implication of threatened death or bodily harm for this particular stressor.  

However, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In particular, what is required here is medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the Board finds the most probative medical evidence is against a finding that the Veteran has PTSD related to either of his alleged in-service stressors.  In this regard, after discussing the Veteran's alleged assault stressor, a September 2003 VA psychological examiner assessed that the Veteran did not meet the diagnostic criteria for PTSD.  This opinion was based on an interview of the Veteran, a mental status examination, and a review of pertinent evidence in the claims folder.  In addition, an October 2010 VA psychiatric examiner, after discussing both of the Veteran's alleged stressors, concluded the Veteran did not have a diagnosis of PTSD from his military service.  The examiner listed a variety of symptoms indicative of PTSD, but found that the Veteran did not meet these criteria.  Importantly, the examiner assessed that "[t]he patient's alleged in service altercations appear to be generated by disagreement with the Veteran taking clear responsibility for his involvement as comparison to traumatic event purportrated [sic] against him."  Overall, this opinion was thorough, supported by an explanation, and based on a review of the claims folder.  

The Board acknowledges that private medical opinions from Dr. A.C.S., MD., dated in November 2002 and April 2003 indicate that the Veteran "possibly" has PTSD because he feels he is a failure due to his unjust discharge from service.  There is no indication Dr. A.C.S. considered the alleged in-service assault.  Further, there is no evidence that this diagnosis was based on psychiatric testing in accordance with DSM-IV, as required under 38 C.F.R. § 3.304(f).  In this vein, Dr. A.C.S. did not explain how the Veteran feeling he was a failure due to an unjust discharge can qualify as exposure to threatened death or a serious injury.  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  However, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  

The Board ultimately concludes that the negative VA opinions outweigh the ambiguous, positive private opinion, in assessing the Veteran does not have PTSD related to his in-service stressors.  There is simply insufficient medical evidence of a causal nexus between any PTSD diagnosis and the two alleged in-service stressors.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for PTSD.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  This claim is denied.   

Analysis - Service Connection for Acquired Psychiatric Disorder Other than PTSD 

In the present decision, the Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this regard, the Veteran has also been diagnosed with a variety of other mental disorders during the course of the appeal - ADD, ADHD, a learning disability, dysthymia, and a depressive disorder, among others.  See private medical opinions from Dr. A.C.S. dated in November 2002 and April 2003; a post-service September 2003 VA psychological examiner report; and post-service private educational testing records dated from 1995 to 2002.  The Veteran repeatedly dates the onset of his depression to his military service.  He alleges continuity of depressive symptoms since service.  Thus, there is some indication that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD.  As such, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his PTSD claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.     

However, upon review of the evidence of record, service connection for an acquired psychiatric disorder other than PTSD is not warranted.  

With regard to service connection for an acquired psychiatric disorder other than PTSD, the Veteran's STRs and SPRs are unremarkable for any complaint, treatment, or diagnosis of an acquired psychiatric disorder.  He admits he was never actually treated for any psychiatric problems during service.  See May 2010 hearing testimony at page 4.  His STRs, as a whole, provide evidence against a finding for a chronic acquired psychiatric disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Likewise, since there is insufficient evidence that a psychosis manifested within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the central issue in the present case - whether there is sufficient evidence of a nexus (i.e., link) between any current psychiatric problems and the Veteran's two months of military service in the Navy.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this vein, the medical evidence of record contains a mixture of favorable and unfavorable evidence with regard to the issue of a current psychiatric disorder related to service.  See e.g., September 2003 VA psychological examination, private medical opinion from Dr. A.C.S. dated in November 2002; October 2010 VA psychiatric examination.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As to the favorable evidence, a September 2003 VA psychological examiner assessed that the Veteran did not meet the diagnostic criteria for PTSD, but does have a depressive disorder as the result of his in-service assault.  But this VA examination is somewhat incomplete in that there is no discussion of the Veteran's SPRs showing that he received an early discharge by reason of entry level performance and conduct as evidenced by repeated academic failure.  The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Moreover, the Board does not concur with the underlying premise of the opinion that assaults by superior officers on the Veteran actually occurred.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  There is no probative evidence to substantiate the assault assertion.  STRs and SPRs do not reveal that the Veteran sustained deterioration in work performance during service due to any alleged traumatic assaults.  Rather, throughout his entire service, he simply was not able to improve his deficiencies in academic remedial training.  He was not able to pass the appropriate tests to stay in the military, so he consented to discharge.  It is not the military's fault that the Veteran lacked the inherent ability to remain a productive member of the Navy.  See e.g., SPRs. Thus, this opinion is entitled to limited probative value.  

As to the favorable evidence,  private medical opinions from Dr. A.C.S. dated in November 2002 and April 2003 assessed that the Veteran has dysthymia because he feels he is a failure due to his unjust discharge from service.  However, the Board is not convinced by the logic of Dr. A.C.S.  Dr. A.C.S. never addresses why the Veteran was not diagnosed or treated for any acquired psychiatric disorder during service in the STRs.  Instead, the Board finds the reasoning of the negative opinion of the October 2010 VA psychiatric examiner to be the most probative evidence against the existence of a current acquired psychiatric disorder related to the Veteran's two months of service in the Navy.  The October 2010 examiner stated his belief that the Veteran does not have symptoms of defined depression as the result of his military service.  Rather, the examiner remarked that the Veteran simply had "disappointment" in his expectations not being met after being discharged from his military service.  During the examination the Veteran related that his "disappointment" centered on the fact that he did not get to travel the world, and did not receive the education and job he expected.  The Board finds the October 2010 VA psychiatric examiner's reasoning makes the most sense.  Mere disappointment is not equivalent to an acquired psychiatric disorder related to service.  Common sense supports that finding.  

Furthermore, post service, the evidence as a whole does not establish continuity of an acquired psychiatric disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous depression since service.  However, once again, STRs and SPRs are unremarkable for any complaint, treatment, or diagnosis of an acquired psychiatric disorder during service.  In addition, the Board concurs with the October 2010 VA psychiatric examiner's assessment that mere "disappointment" due to the perceived failure from his discharge is not equivalent to an acquired psychiatric disorder related to service.  

The Board sees that the Veteran has also been diagnosed with ADHD / ADD, a learning disability, and below average to average intellectual functioning.  See November 1995 psychological evaluation; February 2002 Arkansas Counseling records; November 2002 private medical opinion from Dr. A.C.S.; June 2004 private treatment letter of Dr. B.E., MD.  It was assessed by these providers that these disorders caused the Veteran problems in terms of learning ability during his military and thereafter.  The Veteran confirmed difficulty passing the in-service testing due to concentration and attention span issues.  The Board emphasizes that ADD and ADHD are developmental disorders.  See The MERCK Manual, ADHD, Online Ed.; see also American Psychiatric Association's Diagnostic and Statistical Manuel, Fourth Edition (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130 and which identifies ADHD under Axis II as a personality disorder).  

In this regard, congenital or developmental defects such as personality disorders and mental deficiency are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  See also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  As mentioned, service connection for ADD or ADHD or mental deficiency is precluded by VA regulation and by the opinions of VA's Office of General Counsel.
  
However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  In any event, here, there is no probative evidence that a mental disorder was "superimposed" upon a congenital defect such as ADD or ADHD or a learning disability during service.  The Board especially emphasizes that no medical professional of record has made such a finding.  Consequently, service connection is not warranted for the Veteran's ADD, ADHD, learning disability, or any superimposed disability.     

With regard to lay evidence, the Board acknowledges the Veteran is competent to report any symptoms of an acquired psychiatric disorder he previously or currently has.  See 38 C.F.R. § 3.159(a)(2).  And, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  

In this regard, the Veteran, without evidence showing that he has medical training or expertise, is competent to render an opinion as to the medical etiology of an acquired psychiatric disorder, a diagnosis requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD based partially on personal harassment and assault, is denied.     




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


